FILED
UNITED STATES DISTRICT COURT NOV 15 2019

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts

Ameer Flippin,
Plaintiff,
Civil Action No. 19-3052 (UNA)

Vv.

Chex Systems, Inc. ef al.,

Defendants.

MEMORANDUM OPINION AND ORDER

Plaintiff, appearing pro se, has moved to proceed in forma pauperis in this action styled
“Complaint for Negligent Noncompliance and Willful Violation of Disclosure Requirements
Under the Fair Credit Reporting Act [“FCRA”], Title 15, USC, §§ 1681, and Federal Rules of
Civil Procedure 8(a) Filed by Ameer Flippin.” In addition to naming defendant Chex Systems,
Inc., which is a consumer reporting agency as defined by the Act, see www.chexsystems. com.,
plaintiff has named the District of Columbia, D.C. Mayor Muriel Bower in her official and
individual capacities, the D.C. Board of Elections & Ethics, and the D.C. Office of Campaign
Finance (“governmental defendants”).

The statute governing in forma pauperis proceedings requires that the Court screen and
dismiss “the case at any time” it determines that the action fails to state a claim on which relief
may be granted. 28 U.S.C. § 1915(e)(2)(B). Such applies to plaintiff's complaint against the
governmental defendants because, as explained below, the complaint does not “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).
The FCRA was enacted in 1970 “to ensure fair and accurate credit reporting, promote
efficiency in the banking system, and protect consumer privacy.” Abdelfattah v. U.S. Dep't of
Homeland Sec., 787 F.3d 524, 543 (D.C. Cir. 2015) (quoting Safeco Ins. Co. of America v. Burr,
551 U.S. 47 (2007)). To that end, it “prohibits consumer reporting agencies from ‘furnish[ing] a
consumer report’ except under specified conditions, and it forbids any person from ‘us[ing] or
obtaining’ a consumer report unless it is obtained for certain permissible purposes identified in
the statute.” Jd. (quoting 15 U.S.C. § 1681b(a),(f)) (alterations in original)). The FCRA
“provides a private cause of action against ‘[a]ny person’ who willfully or negligently fails to
comply with its requirements.” Abdelfattah, 787 F.3d at 543-44. The definition of person
includes a “government or governmental subdivision or agency,” 15 U.S.C. § 1681a(b), which
has certain obligations with regard to obtaining or using information “about a consumer from a
credit reporting agency.” Abdelfattah, 787 F.3d at 543; see id. (noting that “a governmental
agency may obtain basic identifying information about a consumer from a credit reporting
agency,” but “it must generally seek a court order or subpoena” to obtain “more detailed
information”).

Plaintiff alleges, without specifying when or how, that each governmental defendant is
“believed to have created a bogus credit report identity profile similar to the name Ameer Flippin
to create credit worthiness, credit standings, and other credit information as a consumer to third
parties.” Compl. 3-7. That allegation, to the extent intelligible, simply fails to state a claim
against the governmental defendants.

Accordingly, it is
ORDERED that plaintiff's motion for leave to proceed in forma pauperis [Dkt.

# 2] is GRANTED, it is further
ORDERED that pursuant to 28 U.S.C. § 1915(e)(2)(B), the complaint against the
District of Columbia, Mayor Muriel Bowser, the D.C. Board of Elections & Ethics, and the D.C.
Office of Campaign Finance is DISMISSED; and it is further

ORDERED that pursuant to LCvR 40.5(a)(3), the Deputy Clerk shall assign the
remainder of this case to Chief Judge Beryl A. Howell as related to Flippin v. U.S. Dep’t of

Interior, No. 19-cv-01221 (BAH).

=F
a

Date: November / ft , 2019 United States District Judge
Ff
